Citation Nr: 0007312	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim entitlement to service connection for left hip 
disability is not plausible.

3.  The claims of entitlement to service connection for left 
knee disability is not plausible.

4.  The claim of entitlement to service connection for 
hearing loss disability is not plausible.


CONCLUSIONS OF LAW

1.  The claim entitlement to service connection for left hip 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for left hip disability, 
for left knee disability, and for hearing loss disability.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is diagnosed 
after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purposes of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

I.  The Left Hip

The service medical records show that in May 1945, the 
veteran sustained a contusion of the left hip, when he was 
crushed by a rotating gun mount.  After approximately 9 days 
of hospitalization, he was reportedly walking comfortably and 
was returned to full duty.  There is no evidence that that 
injury resulted in chronic left hip disability.  Indeed, 
there were no recorded complaints or clinical findings of 
left hip disability during the remainder of service or during 
his service separation examination in November 1946.  Rather, 
at separation, his bones, joints, and muscles were reportedly 
normal.  

Since the veteran's discharge from service, there has been no 
competent evidence of left hip disability.  Absent evidence 
of current disability or of chronic disability in service, 
the Board is of the opinion that there is no plausible basis 
for service connection of left hip disability.  Accordingly, 
that claim is not well grounded.

II.  The Left Knee

The veteran's service medical records are completely negative 
for any complaints or clinical findings of left knee 
disability, and the report of his service separation 
examination shows that his extremities were normal.  
Likewise, there is no competent evidence of left knee 
disability since service.  Absent evidence of a left knee 
disability in or after service, there is no plausible basis 
for service connection.  Accordingly, that claim is also not 
well grounded.

III.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Although the evidence shows that the veteran served as a 
gunner's mate aboard ship during World War II, his service 
medical records and the report of his service separation 
examination are completely negative for any evidence of 
hearing loss disability in either ear.  Indeed, at 
separation, his hearing acuity, bilaterally, was 40/40 for 
testing with a watch; 20/20 for coin click testing; and 15/15 
for the whispered and spoken voice.  

Private audiologic testing, performed in July 1998, shows 
that the veteran did meet VA standards for hearing loss 
disability; however, there is no competent evidence that such 
disability is in any way related to service.  Absent the 
requisite nexus, there is, again, no plausible basis for 
service connection.  Accordingly, that claim is also not well 
grounded.

IV.  Duty to Inform

Although VA has no statutory duty to further assist the 
veteran with claims which are not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render such claims well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in an evidence request to the veteran; in the copy of the 
June 1998 decision provided to the veteran; and in the 
Statement of the Case.  In his formal appeal (VA Form 9), 
received in November 1998, the veteran reported that he would 
submit private medical evidence under separate cover; 
however, to date, he has not done so.  Moreover, he has not 
cited any outstanding evidence which could support his claim.  
Consequently, the Board is of the opinion that there is no 
need to further inform the veteran of the evidence necessary 
to render the claim well grounded.


ORDER

The claim of entitlement to service connection for left hip 
disability is denied.

The claim of entitlement to service connection for left knee 
disability is denied.

The claim of entitlement to service connection for hearing 
loss disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

